DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 2017-116340, filed in Japan on June 13, 2017, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on February 13, 2000 and the IDS submitted on August 24, 2020 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a transmission unit” in claims 1-9 and 20;
“a reception unit” in claims 1-9 and 20; 
“a display-use image generating unit” in claims 1-9 and 20;
“an image pickup unit” in claim 7 and 20;
“a reception unit” in claims 10-19 and 20;
“a processing unit” in claims 10-19 and 20;
“a transmission unit” in claims 10-19 and 20; 
“a table setting unit” in claim 13; and
“a display unit” in claims 8, 17 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites the limitation “position information is added to the instruction.”  However, the claim is not found to recite which structural element adds the position information to the instruction.  Absent clarity on the origins of the position information, one of ordinary skill would not be fully apprised of the metes and bounds of the claim.  In light of the above, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Regarding claim 13, the claim recites the limitation “a table setting unit configured to set the conversion table.”  It is unclear what is meant by “a table setting unit configured to set the conversion table.”  The limitation appears to be a circular set of terms used to explain each other (table setting unit sets the table) and the specification is not found to provide clarity or guidance. The Examiner also notes that a traditional table of information established in one device would not inherently convey that same convertible data in a secondary device.  Absent clarity, one of ordinary skill would not be fully apprised of the metes and bounds of the claim.  In light of the above, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-11, 14 , 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2015/0319354 to Ichikawa et al. (hereinafter “Ichikawa”).
Regarding claim 1, Ichikawa teaches an image processing apparatus comprising a transmission unit configured to transmit image data (e.g., fig. 1, element 24, [0056]; could also be interpreted as either element 28 or element 281, [0062-63]) to external equipment (e.g., fig. 1, element 3), a reception unit configured to receive instruction information (e.g., fig. 1, element 24, [0056]; could also be interpreted as either element 28 or element 281, [0062]) regarding the image data (e.g., [0152], instruction M1; figs. 5 and 7) from the external equipment (e.g., fig. 1, element 3), and a display-use image generating unit configured to generate a display-use image (e.g., fig. 1, element 28, [0064-65]; could also be interpreted as element 282, [0065]) based on and reflecting the instruction information (e.g., fig. 7, (b), instruction M1; fig. 5, (b)).
Regarding claim 2, Ichikawa teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection to claim 1, supra) including wherein the display-use image generating unit generates the display-use image by displaying details of the instruction information on an image corresponding to the image data (e.g., fig. 7; [0152], instruction M1). 
Regarding claim 4, Ichikawa teaches all of the limitations of claim 4 (see the 35 U.S.C. 102 rejection to claim 1, supra) including wherein details of the instruction information include image pickup instruction information (fig. 5, (d) and (b); [0141-144]). 
Regarding claim 5, Ichikawa teaches all of the limitations of claim 5 (see the 35 U.S.C. 102 rejection to claim 1, supra) including wherein the display-use image 
Regarding claim 7, Ichikawa teaches all of the limitations of claim 7 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching the image processing apparatus further comprising an image pickup unit configured to obtain the image data (e.g., fig. 1, element 21). 
Regarding claim 8, Ichikawa teaches all of the limitations of claim 8 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching the image processing apparatus further comprising a display unit configured to display the display-use image (e.g., fig. 1, element 22).
Regarding claim 9, Ichikawa teaches an image processing method comprising a step of causing a transmission unit (e.g., fig. 1, element 24, [0056]; could also be interpreted as either element 28 or element 281, [0062-63]) to transmit image data to external equipment (e.g., fig. 7, (a) communicate to (e)), a step of causing a reception unit (e.g., fig. 1, element 24, [0056]; could also be interpreted as either element 28 or element 281, [0062]) to receive instruction information regarding the image data from the external equipment (e.g., fig. 7, (f) communicate to (b)), and a step of causing a display-use image generating unit (e.g., fig. 1, element 28, [0064-65]; could also be interpreted as element 282, [0065]) to generate a display-use image based on and reflecting the instruction information (e.g., fig. 7, (b), instruction M1).
Regarding claim 10, Ichikawa teaches an image processing apparatus comprising a reception unit configured to receive image data (e.g., fig. 1, element 33; 
Regarding claim 11, Ichikawa teaches all of the limitations of claim 11 (see the 35 U.S.C. 102 rejection to claim 10, supra) including teaching the image processing apparatus according to claim 10, wherein details of the instruction information include image pickup instruction information (e.g., [0142-144], “shoot here”). 
Regarding claim 14, Ichikawa teaches all of the limitations of claim 14 (see the 35 U.S.C. 102 rejection to claim 10, supra) including teaching wherein the processing unit further generates a display-use image based on and reflecting the instruction information (e.g., fig. 7 (g) and (h), instructions are reflected in the resulting images generated). 
Regarding claim 17, Ichikawa teaches all of the limitations of claim 17 (see the 35 U.S.C. 102 rejection to claim 14, supra) including the image processing apparatus further comprising a display unit configured to display the display-use image (e.g., fig. 1, element 31; [0079]).
Regarding claim 19, Ichikawa teaches an image processing method comprising a step of causing a reception unit (e.g., fig. 1, element 33; [0083]; could also be interpreted as either element 36 or element 361; [0087]) to receive image data (e.g., fig. 
Regarding claim 20, Ichikawa teaches an image processing system (fig. 1) comprising an image pickup apparatus (fig. 1, element 2) and a picked-up image monitoring apparatus (fig. 1, element 3), wherein the image pickup apparatus (fig. 1, element 2) includes an image pickup unit configured to obtain moving image data by imaging a subject (e.g., fig. 1, element 21), a transmission unit configured to transmit image data corresponding to the moving image data (e.g., fig. 1, element 24, [0056]; could also be interpreted as either element 28 or element 281, [0062-63]) to the picked-up image monitoring apparatus (e.g., fig. 1, element 3), a reception unit configured to receive instruction information (e.g., fig. 1, element 24, [0056]; could also be interpreted as either element 28 or element 281, [0062])regarding the image data (e.g., [0152], instruction M1) from the picked-up image monitoring apparatus (e.g., fig. 1, element 3), a display-use image generating unit configured to generate display-use image (e.g., fig. 1, element 28, [0064-65]; could also be interpreted as element 282, [0065]) based on and reflecting the instruction information (e.g., fig. 7, (b), instruction M1), and a display unit configured to display the display-use image (e.g., fig. 1, element 22), and the picked-up image monitoring apparatus (fig. 1, element 3) includes a reception unit . 

Claims 1-5, 7-11, 14, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Japanese Patent Publication No. 2011-035866 to Sugimoto et al. (hereinafter “Sugimoto”; machine translation provided).
Regarding claim 1, Sugimoto teaches an image processing apparatus comprising a transmission unit configured to transmit image data to external equipment (e.g., [0020], element 105; [0021]), a reception unit configured to receive instruction information regarding the image data from the external equipment (e.g., [0020], element 105; [0021]), and a display-use image generating unit configured to generate a display-use image based on and reflecting the instruction information (e.g., [0020], element 103; [0021]). 
Regarding claim 2, Sugimoto teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the display-use image generating unit generates the display-use image by displaying details of the instruction information on an image corresponding to the image data (e.g., [0029]).
Regarding claim 3, Sugimoto teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein position information is added to the instruction information (e.g., [0029]), and the display-use image generating unit generates the display-use image by displaying details of the instruction information in an image position indicated by the position information (e.g., [0028-31]). 
Regarding claim 4, Sugimoto teaches all of the limitations of claim 4 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein details of the instruction information include image pickup instruction information (e.g., [0028-29], position to be focused can be interpreted as “image pickup instruction information”, as “image pickup instruction information” is merely a label without defined, recited function).
Regarding claim 5, Sugimoto teaches all of the limitations of claim 5 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the display-use image generating unit generates the display-use image having either a displayed mark or a displayed text corresponding to details of the instruction information (e.g., [0029]). 
Regarding claim 7, Sugimoto teaches all of the limitations of claim 7 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the image processing apparatus further comprising an image pickup unit configured to obtain the image data (e.g., [0020], element 100). 
Regarding claim 8, Sugimoto teaches all of the limitations of claim 8 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the image processing apparatus further comprising a display unit configured to display the display-use image (e.g., [0020], element 102; [0029]).
Regarding claim 9, Sugimoto teaches an image processing method comprising a step of causing a transmission unit to transmit image data to external equipment (e.g., [0029]), a step of causing a reception unit to receive instruction information regarding the image data from the external equipment (e.g., [0028-29]), and a step of causing a display-use image generating unit to generate a display-use image based on and reflecting the instruction information (e.g., [0028-29]). 
Regarding claim 10, Sugimoto teaches an image processing apparatus comprising a reception unit configured to receive image data from external equipment (e.g., [0021], element 206; [0028]), a processing unit configured to generate instruction information regarding the image data (e.g., [0021], element 202), and a transmission unit configured to transmit the instruction information to the external equipment  (e.g., [0021], element 206; [0028]). 
Regarding claim 11, Sugimoto teaches all of the limitations of claim 11 (see the 35 U.S.C. 102 rejection of claim 10, supra) including teaching wherein details of the instruction information include image pickup instruction information (e.g., [0028-29], position to be focused can be interpreted as “image pickup instruction information”, as “image pickup instruction information” is merely a label without defined, recited function).
Regarding claim 14, Sugimoto teaches all of the limitations of claim 14 (see the 35 U.S.C. 102 rejection of claim 10, supra) including teaching wherein the processing unit further generates a display-use image based on and reflecting the instruction information (e.g., fig. 6; [0027]). 
Regarding claim 15, Sugimoto teaches all of the limitations of claim 15 (see the 35 U.S.C. 102 rejection of claim 14, supra) including teaching wherein the processing unit generates the display-use image having either a displayed mark or a displayed text corresponding to details of the instruction information (e.g., fig. 6; [0027], marker).  
Regarding claim 17, Sugimoto teaches all of the limitations of claim 17 (see the 35 U.S.C. 102 rejection of claim 14, supra) including teaching the image processing apparatus further comprising a display unit configured to display the display-use image (e.g., [0021], element 200; fig. 6; [0028-31]). 
Regarding claim 19, Sugimoto teaches an image processing method comprising a step of causing a reception unit to receive image data from external equipment (e.g., [0022], [0029-31]), a step of causing a processing unit to generate instruction information regarding the image data (e.g., [0022], [0028], instruction data), and a step of causing a transmission unit to transmit the instruction information to the external equipment (e.g., [0022], [0028-31]). 
Regarding claim 20, Sugimoto teaches an image processing system comprising an image pickup apparatus (e.g., [0020], apparatus 1) and a picked-up image monitoring apparatus (e.g., [0020], apparatus 2), wherein the image pickup apparatus includes an image pickup unit configured to obtain moving image data by imaging a subject (e.g., [0020], element 100), a transmission unit configured to transmit image data corresponding to the moving image data to the picked-up image monitoring apparatus (e.g., [0020], element 105; [0021]), a reception unit configured to receive instruction information regarding the image data from the picked-up image monitoring apparatus (e.g., [0020], element 105; [0021]), a display-use image generating unit .

Claims 1, 5, 10, 14 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Japanese Patent Publication No. 2006-014119 to Obara (machine translation provided).
Regarding claim 1, Obara teaches an image processing apparatus comprising a transmission unit configured to transmit image data to external equipment (e.g., [0004], fig. 1, communication unit110; [0023-37]), a reception unit configured to receive instruction information regarding the image data from the external equipment (e.g., [0004], fig. 1, communication unit 110; [0023-37]), and a display-use image generating unit configured to generate a display-use image based on and reflecting the instruction information (e.g., [0020], control unit 111; [0021]). 
Regarding claim 5, Obara teaches all of the limitations of claim 5 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the display-use image 
Regarding claim 10, Obara teaches an image processing apparatus comprising a reception unit configured to receive image data from external equipment (e.g., [0005], fig. 1, communication unit 202; [0023]), a processing unit configured to generate instruction information regarding the image data (e.g., [0005], control unit 210), and a transmission unit configured to transmit the instruction information to the external equipment  (e.g., [0005], fig. 1, communication unit 202; [0023]). 
Regarding claim 14, Obara teaches all of the limitations of claim 14 (see the 35 U.S.C. 102 rejection of claim 10, supra) including teaching wherein the processing unit further generates a display-use image based on and reflecting the instruction information (e.g., [0023-33]). 
Regarding claim 15, Obara teaches all of the limitations of claim 15 (see the 35 U.S.C. 102 rejection of claim 14, supra) including teaching wherein the processing unit generates the display-use image having either a displayed mark or a displayed text corresponding to details of the instruction information (e.g., [0034] and [0036-37]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Obara in view of Examiner’s Official Notice.
Regarding claim 6, Obara teaches all of the limitations of claim 6 (see the 35 U.S.C. 102 rejection to claim 5, supra) except for being found by the Examiner to expressly disclose wherein the display-use image generating unit has a conversion table for obtaining either the mark or the text based on the instruction information and corresponding to the details thereof.  It is noted that although does not expressly disclose use of a conversion table, Obara does teach associating instruction content with a certain value, transmitting the value corresponding to the instruction content and then converting the received value into the instruction content for display to a user together with an image ([0036-37]).
 Nevertheless, Official Notice is taken regarding the use of conversion tables as a simple means to convert one form of information to or from a smaller, simpler or more transportable form; a concept that is well-known and accepted in the electrical arts.   In light of the above, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed an instruction conversion table with the display-use image generating unit as taught by Obara as a way to covert the instructions from a value, for simpler transportation due to only needing to send/receive a value, instead of a string of text (which would still require conversion to a value for transmission).
Regarding claim 12, Obara teaches all of the limitations of claim 12 (see the 35 U.S.C. 102 rejection to claim 10, supra) except for being found by the Examiner to expressly disclose wherein the processing unit has a conversion table for obtaining the instruction information based on an operation performed by a user.  It is noted that although does not expressly disclose use of a conversion table, Obara does teach associating instruction content with a certain value, transmitting the value corresponding to the instruction content and then converting the received value into the instruction content for display to a user together with an image ([0036-37]).
 Nevertheless, Official Notice is taken regarding the use of conversion tables as a simple means to convert one form of information to or from a smaller, simpler or more transportable form; a concept that is well-known and accepted in the electrical arts.   In light of the above, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed an instruction conversion table with the processing unit as taught by Obara as a way to covert the instructions to a value, for simpler transportation due to only needing to send a value, instead of a string of text (which would still require conversion to a value for transmission).
Regarding claim 16, Obara teaches all of the limitations of claim 12 (see the 35 U.S.C. 102 rejection to claim 15, supra) except for being found by the Examiner to expressly disclose wherein the processing unit has a conversion table for obtaining either the mark or the text based on the instruction information and corresponding to the details thereof.  It is noted that although does not expressly disclose use of a conversion table, Obara does teach associating instruction content with a certain value, transmitting the value corresponding to the instruction content and then converting the received value into the instruction content for display to a user together with an image ([0036-37]).
 as taught by Obara as a way to covert the instructions to a value, for simpler transportation due to only needing to send a value, instead of a string of text (which would still require conversion to a value for transmission).
Regarding the use of Official Notice, the Examiner notes to Applicant that, when formulating a response or reply in relation to the use of Official Notice, "to adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art" (emphasis added). See MPEP §2144.03.  Further, If applicant does not traverse the Examiner’s assertion of Official Notice or applicant’s traverse is not adequate, the Examiner will indicate in the next Office Action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the Examiner’s assertion of Official Notice or that the traverse was inadequate.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa.
Regarding claim 18, Ichikawa teaches all of the limitations of claim 18 (see the 35 U.S.C. 102 rejection to claim 10, supra) except for being found by the Examiner to expressly disclose wherein the transmission unit, after transmitting predetermined instruction information to the external equipment, further transmits to the external equipment cancellation information giving an instruction to cancel the predetermined instruction information if a user performs an operation to cancel the predetermined cancellation information.  However, Ichikawa does teach the concept of providing an instruction (e.g., figs. 5 and 7), having that instruction transmitted to external equipment (e.g., figs. 5 and 7), providing additional instructions (e.g., figs. 5 and 7, [0031]), and also provides for an instruction for cancellation of various settings (e.g., [0031]).  In light of the teachings of Ichikawa, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have provided a cancellation instruction, instructing an operator to cancel an earlier transmitted instruction, in order to allow a user to change their mind on an instruction.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697